Citation Nr: 1212449	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-03 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, for purposes of accrued benefits.

2.  Entitlement to service connection for cause of the Veteran's death.

3.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to October 1990.  The Veteran passed away in December 2003.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to accrued benefits, DEA benefits and service connection for cause of the Veteran's death.  The appellant timely appealed those issues.

This case was initially before the Board in May 2008 and March 2011, at which time it was remanded for further development, to include further searches for the Veteran's service treatment and personnel records and the obtaining of a new dose estimate.  The case has been returned to the Board for further appellate review at this time.  The Board finds that its May 2008 and March 2011 remand orders have been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).



FINDINGS OF FACT

1.  The Veteran served in the United States Navy from October 1986 to October 1990, when he was honorably discharged.

2.  The Veteran served on the USS Theodore Roosevelt during his military service, and was exposed to 00.026 REM of radiation as a result of his military occupational specialty as a Damage Controlman on a nuclear-powered naval vessel.

3.  The Veteran was diagnosed with multiple myeloma in August 1997.

4.  The Veteran died on December [redacted], 2003, as a result of sepsis and pneumonia, and his multiple myeloma was noted as having contributed to his death.

5.  At the time of his death, the Veteran was not service connected for any disability and he was not permanently and totally disabled as a result of a service-connected disability.

6.  The Veteran's service treatment and personnel records for his October 1986 to October 1990 period of service are unavailable; further attempts to obtain those records would be futile at this time.

7.  The preponderance of the evidence of record is against a finding that the Veteran's multiple myeloma was caused by or the result of radiation exposure during military service.

8.  The Board finds the January 2004 Under Secretary for Health and February 2004 Director of Compensation and Pension Services opinions to be competent and adequate for purposes of adjudication of the appellant's claims.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for multiple myeloma, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. § 3.151, 3.155, 3.1000 (2011).

2.  The criteria establishing service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.311, 3.312 (2011).

3.  The criteria establishing for entitlement to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was sent a letter in November 2009 that provided information as to what evidence was required to substantiate her claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of her claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains some of the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements, as well as those of the appellant, in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.  

In response to the appellant's representative's request for a VA medical opinion regarding the relationship of the Veteran's multiple myeloma to his radiation exposure during service, the Board finds that a remand for such an opinion is not necessary at this time.  Specifically, the Board notes that the representative's reason for an opinion is because VA conceded radiation exposure in service and it was "unclear how much of an effect, if any, this level of radiation had on the Veteran and his multiple myeloma."  The Board notes, as discussed below, that medical opinions from the Under Secretary for Health and the Director of Compensation and Pension Service directly address such an asserted relationship in January 2004 and February 2004 letters, respectively.  After review of the claims file and the opinions, the Board concludes that those opinions, as well as the procedural development necessary under 38 C.F.R. § 3.311, have been performed and are adequate upon which to adjudicate the appellant's claims in this case.  Accordingly, the Board finds that a remand for yet another VA medical opinion is not necessary at this time. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran served in the United States Navy from October 1986 to October 1990.  Following that period of service, it appears that the Veteran served in the United States Naval Reserves in at least 1996.  The Veteran's enlistment examination for the Naval Reserves in January 1996 reveals that the Veteran was normal upon examination at that time.  The only 2 things noted during that examination was that the Veteran had hepatitis A at age of 5, which was not considered disabling, that he had an honorable discharge in October 1990 from the United States Navy without a medical discharge, and that he was not service-connected at that time nor was he receiving any VA benefits.

The Veteran filed his claim for multiple myeloma on August 1, 2002.  Prior to any adjudication of that claim, the Veteran passed away on December [redacted], 2003.  The Veteran died of sepsis and pneumonia; it was noted that the Veteran's multiple myeloma contributed to his death, though it was not the ultimate underlying cause of his death.  The appellant filed her claim for DIC benefits, including cause of the Veteran's death, accrued benefits and DEA benefits, on March 15, 2004, within one year of the Veteran's death.

The evidence of record prior to the Veteran's death consisted of private treatment records, records obtained from the Social Security Administration (SSA), an August 2003 dose estimate, and the Veteran's lay evidence.  

The Veteran's statements of record indicate that he was diagnosed with multiple myeloma, which he related to his time in military service.  Specifically, he stated that during his period of service, he served aboard the USS Theodore Roosevelt, during which time he was assigned to the engineering department in the Damage Control Central.  His assignment consisted of working with the two nuclear reactors which powered the ship, and such assignment consisted of numerous fire drills and actual fires during the nuclear reactors' operation.  The Veteran indicated that during his period of service he wore a radiation monitoring device which kept track of the amount of radiation to which he was exposed during his period of service, and a review of those devices was performed approximately every three months.  The Veteran specifically related his multiple myeloma to his radiation exposure during service on the USS Theodore Roosevelt.

Private treatment records from North Shore Medical Center and Mount Sinai Comprehensive Cancer Center are of record from August 1997 through December 2002.  In August 1997, the Veteran was admitted to North Shore Medical Center, at which time a bone marrow test revealed "atypical plasmacytoid proliferation consistent with multiple myeloma."  The balance of those records demonstrates continued treatment for several health issues, though that treatment was predominantly for the Veteran's multiple myeloma.  In August 2002, the Veteran finally agreed to aggressive therapy of his multiple myeloma with chemotherapy.  

In August 2002, Dr. J.L., MD, the Co-Chief of Hematology/Oncology Division at Mount Sinai Medical Center, stated that the Veteran was under progressive and aggressive treatment for multiple myeloma.  He noted that such a malignancy has been associated with radiation exposure, and the Veteran reported having such radiation exposure on an occupational basis.  He stated that "it [was] certainly conceivable that his occupational exposure may have contributed to the development of his disease."  (Emphasis added).

The Veteran's SSA records are essentially duplications of the above private medical records.  The Board again notes that such records demonstrate a continual treatment for multiple myeloma from August 1997 through the Veteran's death.

As the Veteran's service treatment records are not of record, VA asked the Department of the Navy Naval Dosimetry Center to provide a dose estimate for the amount of radiation the Veteran would have experienced during his period of time aboard the USS Theodore Roosevelt.  In an August 2003 letter, the Naval Dosimetry Center concluded that the Veteran would have been exposed to 00.026 REM of Deep Dose Equivalent (DDE)-Photon radiation for the period of September 6, 1990 to October 24, 1990.

Following the Veteran's death and in compliance with the procedures articulated in 38 C.F.R. § 3.311, VA submitted the Veteran's claims file to the Under Secretary of Health (Under Secretary) in January 2004.  The Under Secretary performed a National Institute for Occupational Safety and Health (NIOSH) Interactive Radioepidemiological Program (IREP) model study for multiple myeloma given the Veteran's dose estimate in the August 2003 letter (00.026 REM), his year of diagnosis (1997), his year of exposure (1990), and his birth date (1968).  The results of that NIOSH-IREP model study calculated the likelihood of the Veteran's multiple myeloma due to his radiation exposure history in the 99th percentile to a 0.04 percent probability.  

In the January 2004 letter, the Under Secretary again noted the Veteran's 00.026 REM dose estimate from the August 2003 Naval Dosimetry Center letter, which clarified that the sole year of exposure to radiation was in 1990.  That letter additionally noted that the Committee on Interagency Radiation Research and Policy Coordination (CIRRPC) Science Panel Report Number 6 from 1988 did not provide any screening for multiple myeloma.  However, the Under Secretary noted that the Health Effects of Exposure to Low Levels of Ionizing Radiation (BIER V) report from 1990 indicated that multiple myeloma had been observed to be increased following irradiation more consistently than any other lymphoma at doses as low as 50 rads, though, more recent studies, notably, a 1995 study, have questioned whether multiple myeloma is related to radiation exposure.  It further reported the NIOSH-IREP results, noting that the computer software calculated a 99th percentile value for the probability of causation for the Veteran's multiple myeloma of 0.04 percent.  The Under Secretary concluded that based on the above medical evidence, it was unlikely that the Veteran's multiple myeloma could be attributed to his ionizing radiation exposure during service.

Following the Under Secretary's January 2004 letter, the claims file was sent back to the Director of Compensation and Pension Services (Director).  In February 2004, the Director issued a letter which noted the August 2003 dose estimate and the January 2004 Under Secretary letter, particularly the NIOSH-IREP results and the medical literature referenced within that letter.  As a result of the above evidence and review of the Veteran's claims file, the Director concluded that there was no reasonable possibility that the Veteran's multiple myeloma was the result of his radiation exposure in service.

The Board remanded this case in May 2008 for an additional search of the Veteran's service treatment and personnel records to be performed.  Attempts were made with the National Personnel Records Center (NPRC) to obtain those records, and the response from the NPRC in a June 2009 letter indicated a negative search.  The RO/Appeals Management Center (AMC) issued a formal finding of unavailability for the Veteran's service treatment and personnel records in September 2011, noting that further attempts to locate those records would be futile.  

During the remand period, the appellant submitted several Internet articles about the USS Theodore Roosevelt and the Veteran's military occupational specialty (MOS) as a Damage Controlman, which included working with radiological equipment and preparation for radiological defense.

Also during the remand period, the Naval Dosimetry Center issued an October 2010 letter, indicating that the Naval Dosimetry Center contacted the USS Theodore Roosevelt for records pertaining to any radiation exposure for the Veteran from February 20, 1987 to October 6, 1990 after a radiation dose request was initiated in August 2010.  The letter further noted that according to the USS Theodore Roosevelt's records, the Veteran had an occupational radiation exposure history onboard from January 29, 1990 to September 6, 1990, with a reported exposure of 00.026 REM DDE-photon.  The letter concluded that the Veteran had a 00.026 REM exposure history and that such an exposure history was the accurate dose assignment for the Veteran.  

Enclosed with the letter was a September 2010 letter from the Commanding Officer of the USS Theodore Roosevelt, noting that a search of their records demonstrated that the Veteran's radiation exposure onboard the USS Theodore Roosevelt was from January 29, 1990 to September 6, 1990, with a radiation dose for that period and a total lifetime exposure dose of 00.026 REM.  That letter indicated that such information was reported to the Naval Dosimetry Center in a Situational Report dated September 12, 1990.  That situational report does not appear in the record.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2011).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2011).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Likewise, for the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

Initially, the Board notes that at his death the Veteran was not service-connected for any disabilities, though he had an active claim at the time of his death for service connection for multiple myeloma.  As the appellant is the Veteran's surviving spouse, she is an appropriate claimant for accrued, cause of death, and DEA benefits in this case.  Such a claim for accrued benefits was properly initiated within a year of the Veteran's death.  Accordingly, the appellant's claims for accrued, cause of death, and DEA benefits are proper and turn on the issues of whether the Veteran would have prevailed on his claim for multiple myeloma at the time of his death, with respect to the accrued benefits claim, and whether the Veteran died of a service-connected disability, with respect to the cause of death and DEA claims.  

In order to answer these questions, the Board notes that it must first turn to the issue of whether the Veteran should be service-connected for his multiple myeloma.  The Board finds that service connection for multiple myeloma is not warranted on the evidence of record.  Accordingly, the Board finds that entitlement to service connection for cause of the Veteran's death, entitlement to accrued benefits, and entitlement to basic eligibility for DEA benefits must be denied.  The reasoning is as follows.

Initially, the Board notes that several attempts to obtain the Veteran's service treatment and personnel records have been made.  After the last March 2011 remand request that another search of the records be performed, the RO initiated a formal finding of unavailability of the Veteran's service treatment and personnel records, essentially finding that further attempts to obtain those records would be futile.  

The record does have the Veteran's Naval Reserve treatment and personnel records, as noted above.  However, in light of the incompleteness in regards to the Veteran's service treatment and personnel records from his October 1986 to October 1990 period of service, the Board finds that those records are unavailable for review and that further attempts to obtain them would be fruitless and futile at this time.  

In cases where service treatment records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analyses of the appellant's claims were undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2011).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).

First, the Board notes that while multiple myeloma is a presumptive disease under 38 C.F.R. § 3.309(d), the Veteran is not a radiation-exposed Veteran for the purposes of applying those regulations.  Specifically, the Veteran's radiation exposure, which the Board concedes, was due to working nuclear reactors on a nuclear-powered naval vessel, not the result of any radiation-risk activity as defined under 38 C.F.R. § 3.309(d)(3).  Accordingly, the Board cannot award service connection for the Veteran's multiple myeloma under the presumptive provisions in this case.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

As noted in the VCAA and Background sections above, the procedural development for the Veteran's claim of service connection as a radiogenic disease was appropriately performed in this case.  That procedure resulted in the Under Secretary's and Director's January 2004 and February 2004 opinions, respectively, which considered the medical literature as well as the NIOSH-IREP computerized model study demonstrating a 0.04 percent probability of causation of the Veteran's multiple myeloma by his radiation exposure during service.  The above evidence led both of those individuals to conclude that it was unlikely that the Veteran's radiation exposure during service resulted in causation of his multiple myeloma.

In contrast, the only other medical opinion regarding the relationship of the Veteran's multiple myeloma to radiation exposure in service is Dr. J.L.'s August 2002 letter.  In that opinion, Dr. J.L. states that it is "certainly conceivable" that the Veteran's occupational radiation exposure "may have contributed" to the Veteran's development of multiple myeloma.  The Board finds such an opinion to be speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  Accordingly, the Board gives such an opinion no probative value in this case.

While the Board is cognizant of both the Veteran's and appellant's adamant statements as to a relationship between the Veteran's multiple myeloma and his radiation exposure during service, the Board notes that neither the Veteran nor the appellant are medical professionals in this case, and therefore they are not competent to render any opinion regarding the causation of the Veteran's multiple myeloma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

In short, the only competent and probative evidence of record regarding whether the Veteran's multiple myeloma was caused by his radiation exposure during military service are the January 2004 Under Secretary and February 2004 Director's medical opinions, both of which found it unlikely that the Veteran's multiple myeloma was caused by his radiation exposure in service.  

As the preponderance of the evidence in this case is against the appellant's case, the Board is forced to conclude that service connection for multiple myeloma must be denied in this case.  See 38 C.F.R. §§ 3.303, 3.311; Combee, supra.

In light of the above conclusion, the Board turns now to the appellant's claim of accrued benefits.  The Board must deny that claim at this time, because the Veteran, even taking into account evidence which has been developed after his death, has not prevailed on his claim of service connection for multiple myeloma.  Thus, the Board must deny the appellant's claim of entitlement to service connection for multiple myeloma, for accrued benefits purposes.  See 38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

Consequently, the Board must also deny the appellant's claim of entitlement to cause of the Veteran's death.  The Board acknowledges and concedes that the Veteran's multiple myeloma substantially contributed to his death in this case.  However, in light of the finding above that multiple myeloma is not a service-connected disability and the fact that the Veteran has died without any service-connected disabilities, the Board must unfortunately deny that claim.  See 38 C.F.R. § 3.312.

Finally, regarding entitlement to DEA benefits under 38 U.S.C.A. Chapter 35, the Board acknowledges that the Veteran was discharged under honorable conditions.  Unfortunately, prior to the Veteran's death he was never permanently and totally disabled due to any service-connected disabilities, nor does the record demonstrate that the Veteran's death was a result of any service-connected disability.  Accordingly, the Board again must deny entitlement to DEA benefits on the evidence of record.  See 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

While the Board is sympathetic to the appellant's claims in this case, and while it is unfortunate that the Veteran died at such a young age, the Board is without authority to grant benefits simply because the result may be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for multiple myeloma, for accrued benefits purposes, is denied.

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to basic eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


